t c summary opinion united_states tax_court nathan pilmer and brittany dow pilmer petitioners v commissioner of internal revenue respondent docket no 498-15s filed date nathan pilmer and brittany dow pilmer pro sese miles d friedman and sherri g morris for respondent summary opinion vasquez judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for the sole issue for decision is whether petitioners are entitled to the american_opportunity_tax_credit aotc under sec_25a background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in california at the time they timely filed their petition throughout brittany dow pilmer was a student at saddleback college saddleback in mission viejo california saddleback is a community college offering two-year associate’s degrees as well as courses for credit that are transferable to four-year institutions during the spring semester ms pilmer enrolled in a physiology course offering five hours of academic credit ms pilmer also attended a three-academic-credit contemporary health course on an informal basis however she was never officially enrolled in the course which she stopped attending after approximately eight weeks ms pilmer testified at trial that she and the professor of the contemporary health class had an oral agreement that she could sit in and if there was room add the course later on petitioners filed their form_1040 u s individual_income_tax_return for and included a form_8863 education credits american opportunity and lifetime learning credits on the form_8863 petitioners claimed an aotc of dollar_figure related to ms pilmer’s education expenses respondent issued petitioners a notice_of_deficiency for disallowing the aotc in its entirety petitioners timely filed a petition with this court in response to the notice_of_deficiency for the reasons set forth below we sustain respondent’s determination discussion as a general_rule the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 deductions and credits are a matter of legislative grace and the taxpayer bears the burden_of_proof to establish entitlement to any claimed deduction or credit rule a 503_us_79 65_tc_87 aff’d per curiam 540_f2d_821 5th cir the burden_of_proof shifts to the commissioner however if the taxpayer produces credible_evidence to support the deduction or position the taxpayer complied with the substantiation requirements and the taxpayer cooperated with the secretary with regard to all reasonable requests for information sec_7491 see also 116_tc_438 this case is decided on the preponderance_of_the_evidence and is not affected by the burden_of_proof or sec_7491 see rule a the aotc is a modified version of the hope scholarship credit sec_25a it provides for a credit for qualified_tuition_and_related_expenses paid_by a taxpayer for education furnished to an eligible_student the credit is equal to a percent of so much of the qualified_tuition_and_related_expenses paid_by the taxpayer during the taxable_year as does not exceed dollar_figure plus b percent of such expenses so paid as exceeds dollar_figure but does not exceed dollar_figure sec_25a for purposes of the aotc an eligible_student is a student who meets the following criteria the student is enrolled or accepted for enrollment in a degree certificate or other program leading to a recognized educational credential at an institution_of_higher_education that is an eligible institution and the the term secretary means the secretary_of_the_treasury or_his_delegate sec_7701 and the term or_his_delegate means any officer employee or agency of the treasury_department duly authorized by the secretary_of_the_treasury directly or indirectly by one or more redelegations of authority to perform the function mentioned or described in the context sec_7701 student is carrying at least half the normal full-time workload for the course of study the student is pursuing sec_25a see also u s c a respondent concedes that saddleback is an eligible institution and that ms pilmer was enrolled in a program leading to a recognized education credential therefore the first criteria is satisfied and the only remaining issue is whether ms pilmer was carrying at least a half-time workload petitioners argue that ms pilmer’s official enrollment in the five-credit- hour physiology course combined with her informal attendance of the three-credit- hour contemporary health course constituted carrying at least a half-time workload we disagree sec_1_25a-3 income_tax regs provides that a student carries a half-time workload if f or at least one academic period that begins during the taxable_year the student enrolls for at least one-half of the normal full-time work load for the course of study the student is pursuing the standard for what is half of the normal full-time work load is determined by each eligible education institution emphasis added the parties agree that in saddleback defined a full-time workload a sec_12 academic credits and a half-time workload as academic credits at no time in was ms pilmer formally enrolled for at least academic credits during the spring semester ms pilmer was formally enrolled in only the five-credit physiology course she never formally enrolled in or received academic credit for the contemporary health course accordingly she did not carry at least a half-time workload and is not entitled to the aotc thus we must sustain respondent’s determination in reaching our holding herein we have considered all arguments made and to the extent not mentioned above we find them to be moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent during the fall semester ms pilmer was enrolled in a four- academic-credit course she concedes she was not at least a half-time_student during that semester
